     Case 2:21-cv-00387-MCE-CKD Document 11 Filed 04/12/21 Page 1 of 2

 1   Patrick M. Howe (SBN 154669)
 2
     pat@patrickhowelaw.com
     PATRICK HOWE LAW, APC
 3
     402 W. Broadway, Ste. 1025
 4   San Diego, CA 92101
     (619) 398-3422 Phone
 5
     (619) 452-2507 Fax
 6

 7
     Attorney for plaintiff
     Integon National Insurance Company
 8

 9

10                    UNITED STATES DISTRICT COURT
11                  EASTERN DISTRICT OF CALIFORNIA
12

13
     Integon National Insurance                Case No. 2:21-cv-00387-MCE-CKD
14   Company,
                                               Request for Extension of Time for
15                Plaintiff,
                                               defendant Michael Adorjan to
16      v.                                     Respond to Complaint; Order
                                               Thereon
17   Michael Adorjan and First National
18   Insurance Company of America,

19                Defendants.
20

21
        Pursuant to L.R. 144, plaintiff Integon National Insurance Company

22
     requests that the Court enter an order extending defendant Michael

23
     Adorjan’s time to respond to the complaint (Dkt. 1) until April 29, 2021. In

24
     support of this request, plaintiff states the following:

25
        1.   Mr. Adorjan was served with summons and complaint on March 7,

26
     2021, as reflected by the proof of service on file as Dkt. 6.

27
        2.   Prior to the expiration of Mr. Adorjan’s time to respond to the

28
     complaint, plaintiff’s counsel received a phone call from an attorney. The


                   Req, for Extension/Order (2:21−CV−00387−MCE−CKD)
     Case 2:21-cv-00387-MCE-CKD Document 11 Filed 04/12/21 Page 2 of 2

 1   attorney stated he was representing Mr. Adorjan in the underlying state court
 2   action alleged in the complaint, but was not representing Mr. Adorjan in this
 3   federal court case.
 4      3.   During the phone call, the attorney told plaintiff’s counsel that Mr.
 5   Adorjan wanted until April 29, 2021 to respond to the complaint because his
 6   wife was about to give birth to a child in Mr. Adorjan needed time to
 7   determine whether he would be retaining counsel in this case.
 8      4.   Plaintiff’s counsel agreed to the extension given the circumstances.
 9      5.   Because Mr. Adorjan has not appeared in this case, a stipulation
10   between the parties could not be filed. This request was filed instead.
11
        April 12, 2021                    PATRICK HOWE LAW, APC
12

13
                                          By: /s/ Patrick M. Howe
                                          Patrick M. Howe
14
                                          Attorney for plaintiff Integon
15                                        National Insurance Company
16

17                                      ORDER
18
        Based upon the above request, the Court hereby orders that defendant
19
     Michael Adorjan shall have up to and including April 29, 2021 to respond to
20
     plaintiff’s complaint.
21
             IT IS SO ORDERED.
22
     Dated: April 12, 2021
23

24

25

26

27

28



                  Req, for Extension/Order (2:21−CV−00387−MCE−CKD) – 2
